In an action for a divorce and ancillary relief, the plaintiff and her attorney, the nonparty Tabat, Cohen, Blum & Kramer, LLP, appeal from an order of the Supreme Court, Suffolk County (Blydenburgh, J.), dated February 15, 2002, which, inter alia, awarded the nonparty an attorney’s fee in the sum of $19,645, with $15,900 to be paid by the defendant.
Ordered that the order is modified, on the facts and as a matter of discretion, by deleting the provision thereof awarding the plaintiff’s attorney a fee in the sum of $19,645, with $15,900 payable by the defendant, and substituting therefor a provision awarding the plaintiff’s attorney a fee in the sum of $25,000, with $20,250 payable by the defendant; as so modified, the order is affirmed, without costs or disbursements.
The Supreme Court improvidently exercised its discretion in awarding an attorney’s fee in the sum of only $19,645 to the *1029plaintiffs attorney. Accordingly, we increase it to the extent hereinabove indicated.
The appellants’ remaining contention is without merit. Florio, J.P., Crane, Cozier and Rivera, JJ., concur.